UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1603



DONALD E. DAVIS, d/b/a Don's Auto Service,

                                              Plaintiff - Appellant,

          versus


TOWN OF HOLLY SPRINGS; DON MIZELLE, in his
official capacity and individually; RICHARD
SELF, in his capacity as Town Manager for the
Town of Holly Springs; GERALD HOLLEMAN, in his
capacity as Mayor for the Town of Holly
Springs, and individually; PETER BINE, in his
capacity as Interim Code Enforcement Planner
for the Town of Holly Springs, and individ-
ually; WALLACE PONDER, Individually; JOHN T.
MCLEAN,   Individually;   DEBRA  A.   COLLINS,
Individually; CYNTHIA GIBBONS, Individually;
KEVIN J. ROMANCHOK, Individually; JAMES E.
COBB, Individually,

                                             Defendants - Appellees.




                            No. 01-1673



DONALD E. DAVIS, d/b/a Don's Auto Service,

                                               Plaintiff - Appellee,

          versus
TOWN OF HOLLY SPRINGS; DON MIZELLE, in his
official capacity and individually; RICHARD
SELF, in his capacity as Town Manager for the
Town of Holly Springs; GERALD HOLLEMAN, in his
capacity as Mayor for the Town of Holly
Springs, and individually; PETER BINE, in his
capacity as Interim Code Enforcement Planner
for the Town of Holly Springs, and individ-
ually; WALLACE PONDER, Individually; JOHN L.
MCLEAN,   Individually;   DEBRA  A.   COLLINS,
Individually; CYNTHIA GIBBONS, Individually;
KEVIN J. ROMANCHOK, Individually; JAMES E.
COBB, Individually,

                                         Defendants - Appellants.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-00-368-5-BR)


Submitted:   September 25, 2001        Decided:   October 10, 2001


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald E. Davis, Appellant Pro Se. Daniel Gerald Cahill, THE
SANFORD HOLSHOUSER LAW FIRM, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Donald E. Davis appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

Defendants cross appeal the denial of their motion for attorney’s

fees and sanctions.   We have reviewed the record and the district

court’s opinion and find no reversible error.        Accordingly, we

affirm the grant of Defendants’ motions to dismiss on the reasoning

of the district court.    See Davis v. Town of Holly Springs, No. CA-

00-368-5-BR (E.D.N.C. Apr. 25, 2001).     In addition, we find that

the district court did not abuse its discretion in denying Defen-

dants’ motion for attorney’s fees and sanctions.     Thus, we affirm

that order as well.      We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                   3